DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1-4 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Japan on 01/31/2017. It is noted that applicant has filed a certified copy of the application, JP2017-015070, as required by 37 CFR 1.55, in application 16/479,409.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on or before 04/21/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a preparing step of preparing the plurality of the battery cells and the lead plate”. It is unclear what is meant by “preparing”, because there are no active, positive steps delimiting how this “preparing” is actually practiced. This claim is therefore rendered indefinite. For the sake of examination this limitation has been interpreted as providing the plurality of the battery cells and the lead plate.

Claims 2-4 are rejected based on dependency to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Coakley et al. (US 2016/0073506 A1) hereinafter Coakley, in view of Yamauchi (WO2004028732A1, machine translation used for rejection below). 

Regarding claim 1, Coakley discloses a method of manufacturing a battery module (“battery pack assembly”; [0096]; Fig. 1F; element 103); the battery module (103) including 

a plurality of battery cells (“battery cells 100”; [0096]; Fig. 1F; element 100) each having a terminal (“terminals”; [0096]; annotated Fig. 1F; element T); and

    PNG
    media_image1.png
    397
    664
    media_image1.png
    Greyscale


a lead plate (“conductive layer 140a”; [0096]; Fig. 1D and 1E; element 140; Fig. 1F; element 140a) having a lead part (“contact pad 160”; [0087]; Fig. 1D, 1E and 1F; element 160) to be joined ([0085]; [0004]; annotated Fig. 1F; elements 160 and T) to the terminal ([0004]; element T) of each of the plurality of battery cells (element 100) to electrically connect ([0004]) the battery cells (element 100) to each other, 

the lead part (element 160) is electrically connected to the terminal ([0085]; element T) by solid-phase bonding through ultrasonic joining (“ultrasonic welding”; [0085])

the method comprising:
a preparing step of preparing the plurality of the battery cells (100) and the lead plate (140); the lead part (element 160) of the lead plate (140) including an aluminum (“conductive layer 140 may include aluminum or aluminum alloy”; [0089]) thin plate (“contact pad”; [0085]; element 160). 

Regarding the instant claim limitation “having aluminum purity higher than or equal to 99.0%”, Coakley’s disclosure of aluminum or aluminum alloy as the material of the conductive layer ([0019-0020]) indicates that the choice of an aluminum (as opposed to aluminum alloy) lead plate is substantially-– i.e. proximal to or in fact 100%-– aluminum. Thus, Coakley renders the limitation “an aluminum thin plate having aluminum purity higher than or equal to 99.0%” obvious.

In addition, Coakley discloses examples of mechanical joining processes for the attachment of the lead parts (element 160) to the terminals (element T), including ultrasonic welding ([0085]; [0141]), a type of solid-phase bonding.

However, Coakley does not explicitly disclose wherein the lead part includes a surface roughness Ra of a joining surface of the lead part to the terminal is less than or equal to 10 µm, a pressing step, a vibration step or a heating step.

Yamauchi discloses problems faced in the art of conventional ultrasonic joining methods ([0005]), namely due to oxide layers it is difficult to strongly join metallic parts with high reliability ([0005]). To address this issue, Yamauchi discloses “a method for ultrasonic bonding which can lower the intensity of ultrasonic waves and shorten the application time, can perform desired ultrasonic bonding without damaging the object to be bonded and the joint portion, In which ultrasonic energy required for bonding can be reduced and the entire device can be reduced in size and cost ([00011]). Specifically, Yamauchi discloses employing a vibration frequency (i.e. vibration step) of “40 kHz or more, more preferably 60 kHz or more” ([00014]), a “bonding load [of]150 Mpa or less” ([00015]) (i.e. a pressing step), a surface roughness of not more than 300 nm ([00020]), a heating means ([00018]; [00023];[00025]) (i.e. a heating step), and a metal such as aluminum ([00027]).

As for the combinability of Yamauchi and Coakley, Yamauchi is from the welding/bonding art and teaches the use of a solid-phase joining technique using ultrasonic vibration. Coakley is from the battery art but teaches the use of ultrasonic welding as an example of a means of mechanically joining electronic components. In particular, Yamauchi’s disclosure addresses the need disclosed by Coakley ([0141]) for a means of electrical and mechanical connection ([0141]) and is reasonably pertinent to the example of ultrasonic welding ([0085]; [0141]) disclosed by Coakley. Thus, Coakley and Yamauchi are analogous art.

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Coakley by employing the vibration, pressing and heating steps of Yamauchi along with the surface roughness disclosed by Yamauchi in order to shorten the application time, and reduce the size and cost of employing ultrasonic vibration to join the lead plate and terminal of Coakley without damage as taught by Yamauchi.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claim 2, modified Coakley (i.e. Yamauchi) discloses a vibration frequency (i.e. vibration step) of “40 kHz or more, more preferably 60 kHz or more” ([00014]), and a “bonding load [of]150 Mpa or less” ([00015]) (i.e. a pressing step).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, modified Coakley renders the limitations “wherein a pressing load on the lead part by the ultrasonic vibrator ranges from 1 N to 50 N, and a vibration frequency of the lead part by the ultrasonic vibrator ranges from 60 kHz to 100 kHz” obvious.

Regarding claims 3 and 4, modified Coakley (i.e. Yamauchi) further discloses wherein the bonding portions are irradiated by energy waves ([00018]) and heated locally by plasma ([00017-00018]; [00025]). It is deemed that the limitation “irradiated with light” is an inherent characteristic and/or property of the specifically disclosed plasma heating method. It is the examiner’s position that plasma (a highly electrically conductive quasineutral ionized gas) inherently emits light as the electrons present in the plasma periodically rejoin the ions of the plasma and release photons (i.e. light). In this respect, MPEP 2112 sets forth the following: 

[Symbol font/0xB7] When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Coakley et al. (US 2016/0073506 A1) hereinafter Coakley, in view of Yamauchi (WO2004028732A1, machine translation used for rejection below) as applied to claims 1 and 2 above and further in view of Savu et al. (Savu, I. D., S. V. Savu, and G. Sebes. "Preheating and heat addition by LASER beam in hybrid LASER-ultrasonic welding." Journal of thermal analysis and calorimetry 111.2 (2013): 1221-1226) hereinafter Savu.

Modified Coakley discloses all claim limitations of claims 1 and 2 as set forth above. 

Regarding claims 3 and 4, modified Coakley (i.e. Yamauchi) further discloses wherein the bonding portions are irradiated by energy waves ([00018]) and heated locally ([00017-00018]; [00025]). However, modified Coakley fails to explicitly disclose wherein the lead part is irradiated by light. 

Savu discloses “an improvement of the ultrasonic joining process” (pg. 1221, paragraph 2) characterized by “adding supplementary heat from exterior” (pg. 1221, paragraph 2). Savu discloses that this “hybrid process” (pg. 1221, paragraph 3) “exploits the positive features of” (pg. 1221, paragraph 2) “laser beam and ultrasonic beam” (pg. 1221, paragraph 5) welding. Further, Savu discloses that preheating using a laser beam (pg. 1221, paragraph 5) is an option of the hybrid process. In addition, Savu discloses that preheating the base materials makes the materials softer, reduces the risk of cracking and creates a faster welding process (pg. 1221, paragraph 5). Further, the use of the laser beam “does not affect the components to be welded or the neighboring elements in [a] negative way” (pg. 1225, paragraph 3).

As for the combinability of Savu and Coakley, Savu is from the welding/bonding art and teaches the use of a hybrid laser-ultrasonic beam welding process (pg. 1221, paragraph 5) with a focus in electronics (“heating during welding in electronics is limited”; pg. 1221, paragraph 1). Coakley is from the battery art but teaches the use of ultrasonic welding as an example of a means of mechanically joining electronic components. Savu’s disclosure addresses the need disclosed by Coakley ([0141]) for a means of electrical and mechanical connection ([0141]) and is reasonably pertinent to the examples of ultrasonic and laser welding ([0085]; [0141]) disclosed by Coakley. Thus, Coakley and Savu are analogous art. Further, Savu and Yamauchi are analagous art from the same field of endeavor, namely the welding/bonding art. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Coakley by employing the heating method of Savu in place of the heating method disclosed by Yamauchi. Doing so would reasonably be expected to decrease the welding time of the joining process, while decreasing the risk of cracking as recognized by Savu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727